UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
ELENA STURDZA,                            )
                                          )
            Plaintiff,                    )
                                          )
            v.                            )                 Case No. 16-cv-02174 (APM)
                                          )
NATHAN LEWIN, et al.,                     )
                                          )
            Defendants.                   )
_________________________________________ )

                                 MEMORANDUM OPINION

       Plaintiff Elena Sturdza has filed suit against Defendants Nathan Lewin, Alyza Lewin, and

Lewin & Lewin (collectively, “Lewin Defendants”), and Defendants Martin R. Baach and Lewis

Baach PLLC (collectively, “Baach Defendants”) for “errors and omissions”; malpractice;

misconduct; defamation; libel; intentional infliction of emotional distress; conspiracy to commit

fraud; sabotage; violations of 42 U.S.C. §§ 1983, 1985, and 1986; violations of the District of

Columbia Human Rights Act; and theft, in connection with all Defendants’ past legal

representation of and appointment as guardian ad litem to Plaintiff in another matter. See Compl.,

ECF No. 1 [hereinafter Compl.], at 2.      The Baach Defendants have moved to dismiss the

Complaint. See Baach Defs.’ Mot. to Dismiss, ECF No. 9 [hereinafter Defs.’ Mot.]. For the

reasons that follow, the court dismisses Plaintiff’s Complaint with prejudice as to the Baach

Defendants. A separate, forthcoming Order addresses the Lewin Defendants, who have not yet

entered an appearance in this case.

                                                I

       The gravamen of Plaintiff’s Complaint is that she is dissatisfied with the outcome of a

prior lawsuit she brought against the United Arab Emirates (“UAE”) and a competitor architect
for stealing her design for the UAE’s Embassy in Washington, D.C. She now wishes to hold

both her former counsel and guardian ad litem responsible for how they conducted the litigation.

Specifically, Plaintiff alleges that her former counsel—the Lewin Defendants—filed a misleading

brief, introduced false information about her licensing status, failed to include relevant documents

in certain court filings, did not correct the errors in the record despite Plaintiff’s instruction to do

so, worked against Plaintiff’s interests by persuading the court to dismiss the majority of her

claims, and damaged Plaintiff’s professional reputation by requesting she be appointed a guardian

ad litem. See Compl. at 4–7. Additionally, Plaintiff alleges that the guardian ad litem and his

law firm—the Baach Defendants—worked against Plaintiff’s interests by hiring the attorneys she

had just fired and committed fraud by reaching a settlement agreement without her consent. See

id. at 5–6. Plaintiff seeks to hold all Defendants liable for the losses sustained as a result of the

purportedly unacceptable legal representation and settlement she received, including the costs of

pro se litigation for 15 years, lost wages from the time spent litigating on her own behalf, and lost

employment opportunities from her damaged reputation. See id. at 8–11. She estimates her

damages to be nearly $200 million. See id. at 11.

        The Baach Defendants move to dismiss Plaintiff’s Complaint under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. They assert that they enjoy quasi-judicial immunity from suit

as all the acts of which Plaintiff complains arose in connection with their representation of her as

guardian ad litem in the prior litigation. Alternatively, they contend that Plaintiff’s claims are

barred by the statute of limitations and the doctrine of res judicata, and that Plaintiff has failed to

state any plausible claim. Because the court concludes that the Baach Defendants are immune

from suit, the court does not reach the alternative arguments.




                                                   2
                                                        II

        Judges, those who perform quasi-judicial functions, and those who act at the behest of the

court are immune from suit for money damages. Stump v. Sparkman, 435 U.S. 349, 364 (1978);

Hester v. Dickerson, 576 F. Supp. 2d 60, 62–63 (D.D.C. 2008). In the District of Columbia, a

person enjoys judicial immunity if (1) her activities are “integrally related to the judicial process”

and (2) she “exercise[s] discretion comparable to that exercised by a judge.” Cunningham v.

District of Columbia, 584 A.2d 573, 576 (D.C. 1990); cf. Sindram v. Suda, 986 F.2d 1459, 1460

(D.C. Cir. 1993) (per curiam) (holding that law clerks enjoy judicial immunity “for performance

of tasks that are an integral part of the judicial process”).

        Although neither the D.C. Court of Appeals nor the D.C. Circuit has squarely held that a

guardian ad litem is immune from suit for damages arising from actions taken within the scope

of her role as guardian ad litem, several federal courts have reached that conclusion, e.g., Lewittes

v. Lobis, 164 F. App’x 97, 98 (2d Cir. 2006) (per curiam); Cok v. Cosentino, 876 F.2d 1, 3 (1st

Cir. 1989) (per curiam); Myers v. Morris, 810 F.2d 1437, 1465–66 (8th Cir. 1987), abrogated on

other grounds, 500 U.S. 478 (1991); Kurzawa v. Mueller, 732 F.2d 1456, 1458 (6th Cir. 1984);

Ficken v. Golden, No. 4-350, 2005 WL 692019, at *6 (D.D.C. Mar. 24, 2005); Short by

Oosterhous v. Short, 730 F. Supp. 1037, 1039 (D. Colo. 1990); Ward v. San Diego Cty. Dep’t of

Soc. Servs., 691 F. Supp. 238, 241 (S.D. Cal. 1988), and this court agrees. 1 A guardian ad litem

who is appointed to act on behalf of a litigant the court has deemed legally incompetent is an

actor integrally related to the judicial process because she enters the litigation only at the court’s


1
 In Arntz v. Smith, an unpublished, per curiam decision, the D.C. Circuit affirmed the dismissal of a suit against a
guardian ad litem on the ground that the guardian ad litem was “immune from suit for damages resulting from her
quasi-judicial activities.” Nos. 94-7094, 94-7050, 1994 WL 474998, at *1 (D.C. Cir. July 1, 1994) (per curiam). In
so doing, the Circuit cited with approval the above-reference decision from the First Circuit, Cok v. Consentino,
876 F.2d 1. See Arntz, 1994 WL 474998, at *1. Because the decision in Artnz is non-precedential, see D.C. Circuit
Rule 32.1(b)(1)(A), the court relegates its citation to a footnote.
                                                         3
behest and, though serving as the litigant’s voice in the litigation, is not an attorney-advocate for

the litigant. See Cunningham, 584 A.2d at 576; Guardian, BLACK’S LAW DICTIONARY (10th ed.

2014). Furthermore, the guardian ad litem exercises broad discretion in acting to further the

litigant’s best interests, even if contrary to the litigant’s wishes. See Cunningham, 584 A.2d at

576; cf. Short, 730 F. Supp. at 1039. As such, a guardian ad litem enjoys immunity from suit for

any damages that flow from acts takes within the scope of that role.

       Applying that principle here, the court concludes the Baach Defendants are immune from

suit. Defendant Martin Baach was appointed as Plaintiff’s guardian ad litem following notice

and a hearing, after which Judge Kennedy determined Plaintiff was not “capable of making

responsible decisions concerning th[e] pending litigation because she is irrational regarding this

case.” Sturdza v. United Arab Emirates, 644 F. Supp. 2d 50, 74–75 (D.D.C.) (internal quotation

marks omitted), aff’d, Nos. 00-7279, 06-7061, 06-7069, 2009 WL 5125239 (D.C. Cir. Dec. 17,

2009) (per curiam). Defendant Martin Baach negotiated a settlement on Plaintiff’s behalf and

the D.C. Circuit held that Plaintiff lacked standing to challenge that settlement because “after a

guardian ad litem is appointed, no other party has standing to represent the ward”—including

herself. See Sturdza v. United Arab Emirates, 587 F. App’x 660 (D.C. Cir. 2013) (per curiam)

(mem.). Given that the validity of the settlement is the only issue before the court and that all

the acts alleged by the Baach Defendants were undertaken in their capacity as guardian ad litem

and law firm of the guardian ad litem, respectively, they are immune from suit. See Lewittes,

164 F. App’x at 98 (explaining that immunity of the guardian ad litem extends to include the

guardian’s law firm); Cunningham, 584 A.2d at 576.

       Accordingly, Plaintiff has not stated a cognizable claim for relief.




                                                  4
                                              III

       In light of the foregoing discussion, the court grants the Baach Defendants’ Motion and

dismisses Plaintiff’s Complaint with prejudice.

       A separate Order accompanies this Memorandum Opinion.




Dated: June 20, 2017                                  Amit P. Mehta
                                                      United States District Judge




                                                  5